Citation Nr: 1742351	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  13-34 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date of earlier than August 22, 2011, for the grant of entitlement to Dependency and Indemnity Compensation.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Charles A. Bates, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1988 to February 1991.  The Appellant is his surviving spouse. 

This appeal comes before the Board of Veterans' Appeals (Board) from a rating decision issued by the RO (jurisdiction of the appeal is now as indicated on the title page).  Beyond this baseline finding, the more specific procedural posture of this case is inherently contested. 

The Appellant seeks entitlement to an effective date of earlier than August 22, 2011, for the grant of entitlement to Dependency and Indemnity Compensation (DIC), which was awarded because the RO granted service connection for the Veteran's cause of death in June 2013.  If granted an earlier effective date, it would enable her to receive payments of any past due benefits.  She essentially contends that this appeal arose from a December 1995 rating decision, which denied her December 1995 claim for death benefits. 

The RO based the Appellant's current effective date on the fact that she did not explicitly claim that the Veteran's cause of death was due to service on her initial December 1995 application for death benefits, did not timely appeal the December 1995 decision denying death pension benefits, and did not claim service connection for the Veteran's cause of death until filing her August 2011 application for death benefits.  In its determination of the effective date, the RO assumes that this appeal arose from its June 2013 rating decision, which awarded service connection for the Veteran's cause of death.

For the reasons and bases expounded upon in greater detail below, the Board has ultimately resolved the procedural challenges of this case, as articulated in its Findings of Fact and Conclusion of Law.

FINDINGS OF FACT

1.  The Veteran died on October [redacted], 1995, and his surviving spouse's application for "Dependency and Indemnity Compensation, Death Pension, and Accrued Benefits" was received on December 1, 1995.

2.  The RO denied the Appellant's DIC claim in December 1995.

3.  The evidence is at least in relative equipoise as to whether the Appellant filed her notice of disagreement with the above determination in December 1995.

4.  Service connection for the Veteran's cause of death was granted in June 2013.

5.  The Appellant received a statement of the case in November 2013.

6.  The Appellant filed her substantive appeal in November 2013.


CONCLUSION OF LAW

The Veteran had been in receipt of service-connection benefits for underlying disability that caused or contributed to the cause of his death, his surviving spouse filed her original DIC claim within one year of his death, and her original DIC claim has remained in appellate status, the effective date of her award should be October 1, 1995, which is the first day of the month that the Veteran died.  See 38 U.S.C.A. §§ 1310, 5103, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.102, 3.151, 3.152, 3.312, 3.400, 19.26, 20.201, 20.302 (2016).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board acknowledges that the Veteran died in October 1995.  In November 1995, the RO sent the Appellant a letter, which stated in pertinent part, "We wish to help the surviving spouse . . . apply for benefits to which [she] may be entitled," and then stated, "[t]he evidence does not show that the veteran's death resulted from a service-connected disease or injury."  See VA Notification Letter, 1-2 (Nov. 21, 1995).  For a grieving widow to receive a premature determination from the adjudicating agency about the merits of her potential claim, prior to filing it, was inappropriate, prejudicial, and reasonably indicates why she checked "no," when initially asked if she was claiming service connection for the Veteran's cause of death on her formal application for death benefits.  See Application for DIC, 1 (Dec. 1, 1995).  Remarkably, once the RO finally treated her claim as one for DIC, they performed minimal development (scheduling an examination) and the claim was almost immediately granted, based on evidence that existed at the time of her original December 1995 claim.

Although "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress," the Board is charged with sympathetically reading claimants' filings, which include their initial claims and notices of disagreement.  Compare Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office of Personnel Management v. Richmond, 486 U.S. 414, 426 (1990)), with Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  Furthermore, in analyzing the evidence of this case, the Board has an obligation to provide the Appellant with the "benefit of the doubt" on any material questions for which there is an approximate balance of positive and negative evidence.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   

After carefully reviewing the evidence of record, the Board finds that this case hinges on the following procedural determinations: the date of the Appellant's DIC claim, the date that the DIC claim was denied by the RO, and the date that the Appellant filed her notice of disagreement.  For the reasons and bases expressed below, granting the Appellant's claim for an earlier effective date is well within the Board's discretion and is consistent with applicable statutes, regulations, precedent, and persuasive authority.
 
The Appellant actually filed her claim for DIC in December 1995

As previously noted, when the Appellant filed for death benefits in December 1995, she explicitly marked "no," as to whether she was claiming that the Veteran's death was caused by his active duty service.  See Application for DIC, 1 (Dec. 1, 1995).  Although this may facially appear to discredit her argument for an earlier effective date, the Court of Appeals for Veterans Claims (Court) has held that a claim by a widow for death pension benefits will also be considered a claim for DIC benefits.  See Isenhart v. Derwinski, 3 Vet. App. 177, 179 (1992) (acknowledging that even when a claimant crossed out the death pension portion of the application, it was still an application for death pension).

In light of the Court's controlling guidance in Isenhart, the Board finds it legally appropriate to construe the Appellant's December 1995 application for death benefits as including DIC, despite her selecting "no" on the original form.  See id.

The RO denied the implicit December 1995 claim for DIC

By finding that the December 1995 application encompassed both death pension benefits and DIC, the Board must also find that the Appellant simultaneously filed for both benefits.  In December 1995, the RO issued its determination that she was not entitled to death pension benefits, but remained silent on the issue of DIC.  See Notification Letter, 1-2 (Dec. 6, 1995).

Although it may appear that the December 1995 determination did not include the issue of DIC, controlling precedent has held that if an Appellant files more than one claim with the RO at the same time, and the RO's decision acts on one of the claims, but fails to specifically address the other claim, the other claim is deemed denied.  See Deshotel v. Nicholson, 457 F.3d 1258 (Fed. Cir. 2006).  

In light of the Federal Circuit's controlling guidance in Deshotel, the Board finds it legally appropriate to construe the RO's December 1995 denial of death pension benefits as including a denial of DIC.  See id.

The Appellant filed her notice of disagreement in December 1995

The Board now turns to whether the Appellant filed a valid notice of disagreement (NOD) with the December 1995 denial.  If she filed a valid NOD, her appeal would remain in appellate status until issuance of a statement of the case.  See 38 C.F.R. § 19.26 (2016).  However, if she did not file a valid NOD, the decision would become final and could only be reopened upon the submission of new and material evidence.  See 38 C.F.R.  §§ 20.302, 20.1103 (2016).

The Board acknowledges that VA recently amended its regulations related to filing NODs by requiring them to be submitted on forms prescribed by the Secretary when such forms are sent to claimants.  See 38 C.F.R. § 20.201(a) (2016); see also Veterans Justice Group, LLC v. Secretary of Veterans Affairs, 818 F.3d 1336 (Fed. Cir. 2016) (upholding the validity of 38 C.F.R. § 20.201(a)).  In light of the fact that the Appellant was not sent such a form, the traditional rules governing NODs apply.  See 38 C.F.R. § 20.201(b) (2016).

Review of applicable regulations and relevant jurisprudence reveals that a valid NOD traditionally consists of the following elements:  (1) a "written communication" that might be (2) reasonably construed as "dissatisfaction or disagreement with an adjudicative determination" by the agency of original jurisdiction (AOJ), with (3) a "desire for appellate review," (4) filed "within one year" from the date that the AOJ mailed notice of the adjudicative determination.  See 38 C.F.R. §§ 20.201(b), 20.302(a); see also Robinson v. Shinseki, 557 F.3d 1355, 1362 (Fed. Cir. 2009) (holding that a claimant's efforts to raise issues on direct appeal should be "liberally construed. . ."); Gallegos v. Principi, 283 F.3d 1309 (Fed. Cir. 2002) (noting that meeting the regulatory standards of a NOD is not an "onerous task . . ."); Ortiz v. Shinseki, 23 Vet. App. 353, 358 (2010) (noting that "no procedural requirement in the adjudication of veterans [sic] benefits is less burdensome than the NOD . . ."), rev'd on other grounds by sub nom. Rivera v. Shinseki, 654 F.3d 1377 (Fed. Cir. 2011).  

After sending its December 1995 denial letter, the RO received a written letter from the Appellant referencing additional evidence, which satisfies the first element of establishing a valid NOD.  See 38 C.F.R. §§ 20.201(b), 20.302(a).

Regarding the second and third elements, the Board notes that the Appellant's December 1995 letter explicitly stated that it related to a "Claim submitted 11/29/95."  See Letter from Appellant, 1 (Dec. 7, 1995).  Notably, the Appellant signed her December 1995 DIC application on November 28, 1995, and it was received by VA on December 1, 1995.  See Application for DIC, 1 (Dec. 1, 1995).  Based on these dates, and the fact that there were no other applications submitted within this time range, it is reasonable for the Board to afford the Appellant the benefit of the doubt and conclude that the correspondence dealt with her December 1995 claim for DIC.  See Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Although the Board has concluded that the December 1995 correspondence involved her December 1995 claim for DIC, it must be found to have expressed "dissatisfaction or disagreement" with the December 1995 denial and a desire for appellate review to qualify as a valid NOD.  See 38 C.F.R. § 20.201; Gallegos v. Principi, 283 F.3d 1309 (Fed. Cir. 2002).  The Board acknowledges that if the Appellant's letter was sent prior to the denial, it would be impossible to construe it as a NOD because there had not been an agency decision in existence to disagree with; however, if the letter was sent after the denial, it could certainly function as a NOD, which would allow for her claim to remain in appellate status.  See Stokes v. Derwinski, 1 Vet. App. 201, 204 (1991).

The Board observes that the body of the Appellant's letter is dated December 5, 1995, which precedes the date of the RO's December 6, 1995 denial letter.  Compare Notification Letter, 1-2 (Dec. 6, 1995), with Letter from Appellant, 1 (Dec. 7, 1995).  Although this observation may initially appear to defeat the possibility of her letter serving as a valid NOD, this information merely suggests when the letter may have been drafted and signed; it does not indicate its actual filing date.  The Board acknowledges that the Court has held that the "actual wording of the communication and the context in which it was written" are important factors to determine whether it should be considered a NOD.  See Jarvis v. West, 12 Vet. App. 559 (1999) (emphasis added).  However, the Board also recognizes that the Court has placed an emphasis on when a document was filed to determine whether it functioned as a NOD.  See Stokes v. Derwinski, 1 Vet. App. 201, 204 (1991).

In weighing the importance of a document's drafting date versus its filing date to determine validity of a NOD, the Board considered the action that actually confers appellate jurisdiction.  Applicable regulations indicate that it is the filing of a NOD that controls in this regard.  See 38 C.F.R. §§ 20.201, 20.302.  The original purpose of the Appellant's correspondence should not prevent her from later filing it in response to an adverse decision as a means to express disagreement and a desire for appellate review; consequently, the Board finds that the actual filing (mailing) date of the letter would serve as more probative evidence of her intentions, rather than the date it was drafted.  See Robinson, 557 F.3d at 1362; Stokes, 1 Vet. App. at 204. 

The only evidence that would adequately establish the mailing date of the Appellant's letter is the original postmarked envelope that contained it.  Notably, VA had both constructive and actual possession of this envelope because its content, the Appellant's letter, was clearly uploaded into the Veterans Benefits Management System (VBMS), an electronic database that functions as the virtual claims file and evidence of record.  Unfortunately, this relevant evidence appears spoliated as the postmarked envelope is conspicuously absent from VBMS.  Although there is no presumption afforded to the Appellant where records have been lost or destroyed, the Board acknowledges its heightened obligation to carefully consider the "benefit of the doubt rule."  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Thus, rather than unfairly prejudice the Appellant due to the RO's inability to adequately maintain the relevant evidence of record, the Board will elect to focus its analysis on the known and critical fact of this case; specifically, that the Appellant's December 1995 letter was received by the RO after it had sent the December 1995 denial letter.  With the actual mailing date ambiguous, the Board finds that the evidence as to whether the Appellant's letter was sent after the denial letter is at least in relative equipoise; affording her the benefit of the doubt, the Board must find that the Appellant's letter was sent in response to the denial letter.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In analyzing whether this correspondence expressed dissatisfaction or disagreement and a desire for appellate review, the Board reasonably infers that it included additional argument, by way of additional evidence.  Submitting additional argument, following a denial, clearly shows an expression of disagreement with that determination and an inherent desire for the claim to be reviewed.  Accordingly, with the Appellant's letter clearly filed within one year of the December 1995 denial, the Board finds that the remaining elements have been met and that the Appellant's December 1995 letter serves as a valid NOD.  See 38 C.F.R. §§ 20.201, 20.302; Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).     

Conclusion

Whereas the Appellant submitted a valid NOD, she was entitled to a statement of the case (SOC).  See 38 C.F.R. § 19.26.  Rather than issue a SOC, the RO did not take any action on her claim for years.  When the Appellant eventually filed another application for DIC (even though the claim was technically in appellate status), the RO continued to only acknowledge a claim for death pension and did not issue an appropriate SOC for the DIC claim.  Compare Application for DIC, 1 (May 15, 2009), with Duty to Assist Letter, 1-3 (June 23, 2009).

Despite failing to acknowledge or assist with the Appellant's DIC claim, the RO abruptly denied it in August 2009, rather than issue her a SOC.  See Notification Letter, 1 (Aug. 26, 2009).  Although the Appellant did not submit a second NOD to the August 2009 denial, applicable controlling and persuasive authority indicates that this was unnecessary to preserve her appeal.  See Palmer v. Nicholson, 21 Vet. App. 434 438 (2007) (holding that the failure to issue a SOC after receipt of a valid notice of disagreement prevents the underlying rating decision from becoming final); Stewart v. McDonald, No. 2014-7110, 2016 U.S. App. LEXIS 3008 (Fed. Cir. Feb. 22, 2016).  Thus, the Board finds that the Appellant's failure to respond to the August 2009 letter is not dispositive as to whether her original claim remained in appellate status.  See id.  

Once the Appellant finally received a SOC in November 2013, she timely filed her substantive appeal, which properly placed the original December 1995 claim within the Board's jurisdiction.  On the merits, because the Veteran has been service-connected for his cause of death and the Appellant, his surviving spouse, filed her original claim within one year of his death, she has shown an entitlement to an earlier effective date of October 1, 1995, which is the first day of the month that the Veteran died.  See 38 U.S.C.A. §§ 1310, 5103, 5107, 5110; 38 C.F.R. §§ 3.1, 3.102, 3.151, 3.152, 3.312, 3.400.

ORDER

Entitlement to an earlier effective date of October 1, 1995, for DIC is granted.



____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


